Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al (20150016932) in view of Yim (KR20060021582).
Regarding claim(s) 1,2, Azuma, (Fig. 1-5), discloses a shovel comprising: a lower traveling body 2; an upper turning body 5 turnably attached to the lower traveling body; a boom 4 pivotably attached to the upper turning body; an arm (Para 45) pivotably attached to the boom; an engine 6 mounted on the upper turning body; a hydraulic pump 9 mounted on the upper turning body; a fuel tank 12 mounted on the upper turning body; a work walkway (slip preventing tread seen in Fig 2 on top surface 12E) provided on an upper surface of the fuel tank for a movement of a worker; and a fuel filler inlet 12G provided at a top of the fuel tank at a position different from the work walkway.
Azuma discloses a filler inlet 12G provided at a top of the fuel tank at a position different from the work walkway but fails to disclose provided at a top of the fuel tank at a position different from the work walkway. Yim, (Fig. 1-3), teaches shovel comprising: a lower traveling body; an upper turning body; a boom pivotably attached to the upper turning body; an arm pivotably attached to the boom; a fuel tank 10 mounted on the upper turning body; a work walkway (hatched section shown in Fig 2) provided on an upper surface of the fuel tank for a movement of a worker; and a rollover valve 20 provided at a top of the fuel tank at a position different from the work walkway. The rollover valve 20 is provided above a liquid level setting upper limit of the fuel tank (since it is above th4e tank main body). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Azuma with a fuel tank rollover valve provided at a top of the fuel tank at a position adjacent the filler inlet and different from the work walkway as taught by Yim in order to prevent abnormal pressures in the fuel tank.  
As to claim 3, the rollover valve (in view of Yim) as a separate component (Fig 2 shows vent valve adjacent but separate and outward other unmarked fuel tank accessory at fuel tank top) would be placed separate and outward of a fuel filler inlet on a machine body, the fuel filler inlet provided on the fuel tank (shown unmarked in Fig 1,2).
As to claim 9, rollover valve (in view of Yim) would integrated (connected through fuel tank top surface) with a fuel filler inlet of the fuel tank.
As to claim 10, the rollover valve is configured to switch connection to and disconnection from an atmosphere (standard function shown in Fig 3 of Yim).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al (20150016932) in view of Yim (KR20060021582), further in view of Yokota et al (CN 104652518).
Azuma as modified fails to disclose the rollover valve placed outward of the handrail part on the machine body at fuel tank walking path. Yokota, (Fig. 10), teaches the fuel tank 19 with fuel tank top surface accessories 19a placed outward of the handrail part on the machine body at fuel tank walking path.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Azuma as modified with fuel tank top surface accessories (which include rov valve in case of Azuma as modified) placed outward of the handrail part on the machine body at fuel tank walking path as taught by Yokota in order to prevent worker’s foot bumping into the accessories during leaning against hand rail. 
Claim(s) 5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al (20150016932) in view of Yim (KR20060021582), further in view of Saito (4767018).
Azuma as modified fails to disclose a hose along tank side surface for connecting to an atmosphere and to the rollover valve. Saito, (Fig. 3), teaches the fuel tank 8 with a hose 17 along tank side surface for connecting to an atmosphere and to the tank breather.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Azuma as modified with a hose along tank side surface for connecting to an atmosphere and to the tank breather (which is rov valve in case of Azuma as modified) as taught by Saito in order to minimize dirt/water ingress into fuel tank. 
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al (20150016932) in view of Saito (4767018) and Kim (KR 20120010870).
Azuma as modified fails to disclose a hose along tank side surface for connecting to an atmosphere and to the rollover valve. Saito, (Fig. 3), teaches the fuel tank 8 with a hose 17 along tank side surface for connecting to an atmosphere and to the tank breather.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Azuma as modified with a hose along tank side surface for connecting to an atmosphere and to the tank breather (which is rov valve in case of Azuma as modified) as taught by Saito in order to minimize dirt/water ingress into fuel tank. 
Azuma as modified discloses hose (in view of Saito) connecting to an atmosphere and connected to the rollover valve but fails to disclose protective cover including an eaves part extending in a protruding direction of a hose to be provided over the hose. Kim, (Fig. 2-4), teaches a protective cover 20 over the breather vent 2 with an eaves part (slanted part extending from 21) extending in a protruding direction of a hose to be provided over the hose to enable access by rotating cover 21 through the extending eaves part.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Azuma as modified with a protective cover over the breather vent (rov valve) with an eaves part extending in a protruding direction of a hose to be provided over the hose as taught by Kim in order to provide protection to the fuel tank top accessories and at the same time allow for hose outlet window and enable access by rotating cover through the eaves part. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753